Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 15 and 20, specifically claim 1 recites "receiving…; determining…; acquiring… displaying…”. These limitations could be reasonably and practically performed by the human mind, or utilizing pen and paper, as well as, are a method of organizing human activity such as marketing or sales activities. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application.  At step 2A, prong two, independent claims, 1, 15 and Claim 20 further recite “user interface”, “One or more memories stored thereon computer readable instructions…”, “a device… comprising one or more 
                
                The claims, 1, 15 and 20   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, any additional elements of receiving…, acquiring… displaying.. are insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

Claims 2-14 and 16-19 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea. The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as, amending the claim to incorporate elements to overcome the 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 10-16, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2012/0005045) in view of Dawkins (US 2017/0243310)

1. Baker teaches, A method comprising:
receiving a ticket search request of a user, the search request including a search destination (Fig 23-30 – trip planner, ticket request);
(Fig 23-30 – trip planner, including search time period and destination);
acquiring, according to the travel destination and the search time period, first information (Paragraphs 10 & 157 – trend lines are taught in view of providing input to the users for a given site and its products, in case of traveling sites it would be ticketing pricing and travel) and ticket information related to the travel destination in the search time period (Fig 23-30 – trip planner, including search time period and destination);
displaying a first user interface of a search result, the first user interface including a multi-dimensional data presentation area including a ticket information display area(Fig 23-30 – trip planner, displaying ticketing information in different forms); and
displaying the ticket information in the ticket information display area(Fig 23-30 – trip planner, displaying ticketing information in different forms).
Baker does not teach or disclose, 
… a first information display area and displaying the first information related to the travel destination in the search time period in the first information display area.
Dawkins teaches, … a first information display area and displaying the first information related to the travel destination in the search time period in the first information display area (Paragraphs 65 and 66 – teaches displaying trends for other information such as hotels or other categories in addition to ticket for traveling to a particular location).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Baker’s invention to utilize trend data to display hotel or other categorical data based on travel plan as taught by Dawkins, because Baker and Dawkins are analogous arts  in the travel industry and by (Abstract, Dawkins).

2.  Baker and Dawkin’s teach, The method of claim 1, wherein:
the ticket information includes prices of tickets to the travel destination at various search time points in the search time period (Fig 28, Baker; Fig 5, paragraph 60-64, Dawkin); and
the method further comprises displaying a variation tendency chart of the prices of tickets in the ticket information display area (Paragraph 65 and Fig 6 – teaches a trend pricing for flights for a given time frame, Dawkin).

3. Baker and Dawkin’s teach, The method of claim 2, wherein:
the variation tendency chart of the prices of tickets is presented in one of the following charts: a bar chart, a column chart, and a line chart (Paragraph 65 and Fig 6 – teaches a trend pricing for flights for a given time frame, Dawkin); and
the method further comprises displaying a variation tendency of the first information in the search time period in the first information display area, the variation tendency chart of the first information including one or a combination of the following charts: a bar chart, a column chart, a pie chart, and a line chart (Paragraph 65 and Fig 6 – teaches a trend pricing for flights for a given time frame against other industries, Dawkin).

10. Baker and Dawkins teach, The method of claim 1, wherein:
the first information includes event information of the travel destination (Paragraph 34 & 76–activities, events, Dawkins);
(Paragraph 34 – attractions, Dawkins), and flowering season information of the travel destination; and
the method further comprises:
displaying the event information presented by identification information in the search time period in the first information display area (Paragraph 34 & 76 – providing the event to the travelers, Dawkins); and
displaying a variation tendency chart of prices of tickets and the identification information of the event information in the search time period in the multi-dimensional data presentation area (Fig 6, Paragraphs 65 and 66 – teaches displaying trends for other information such as hotels or other categories in addition to ticket for traveling to a particular location, Dawkins; Dawkins does not explicitly state the categories to be attractions or events however in view of KSR it would be obvious and a design choice to visual display statistics based on Fig 6).

11. Baker and Dawkins teach, The method of claim 1, wherein:
the ticket is an air ticket and the first information comprises a combination of one or more of the following information: weather information, traveler volume information, and hotel information (Paragraph 77 – teaches flight dates and availability of seating (traveler volume information, based on seasonal locations (weather oriented), Dawkins); and
the method further comprises:

displaying the variation tendency chart of the prices of tickets and the variation tendency chart of the first information (Fig 6, Paragraphs 65 and 66 – teaches displaying trends for other information such as hotels or other categories in addition to ticket for traveling to a particular location, Dawkins;).
Baker and Dawkins do not explicitly teach, … in different presentation manners in the same chart by aggregation and superposition, and the presentation manners comprise a column chart and a line chart.
However Baker does teach disclosing, in different presentation manners in the same chart by aggregation and superposition, and the presentation manners comprise a column chart and a line chart (Figs 24-30, Baker and Fig 6, Paragraphs 65 and 66, Dawkins)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify the Baker Dawkins’ visual interface to disclose the weather considerations based on search time period in the same chart by aggregation and superposition, because yielded predictable results such as, enabling users to graphical view of the weather based on the location and search time period by aggregating and superposition new data in visual chart format, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


setting a default time period of a system; or determining a search start date of the search time period according to a current system time, and determining a search end date of the search time period according to the determined search start data and a search time length set by default; and calculating the search time length in a calculation unit of a day or a month (Fig 23 – teaches, arrival and departure times, Baker, Paragraph 61 – date range, Dawkins).

13. Baker and Dawkins teach, The method of claim 1, wherein:
the method further comprises acquiring a current system time in advance (Paragraph 61 – date range for advance travel); and
the displaying the first user interface of the search result includes:
displaying the first information related to the travel destination in the search time period in the first information display area by highlight (Fig 5 – calendar highlights, Dawkins); and
displaying the ticket information in the ticket information display area by highlight (Fig 7 -presenting results including ticket information to user would be equivalent of highlighting the ticket information, i.e. these are tickets that fit your travel profile, Dawkins, Fig 28, Paragraph 91 – teaches utilizing lines to display time selection that the user is interesting in, in view of ticket information, in combination with Fig 26, which teaches pricing information per trip and paragraph 113 which teaches the ability to highlight areas of the maps, it’s an obvious conclusion that Baker could have included the highlighting option instead of line option for Fig 28, therefore a design choice with unpredictable results, KSR, Baker).


receiving a monitoring request of the user (Fig 7: 705 – user request, Dawkins), wherein the monitoring request comprises a monitoring behavior for a time period in the search time period (Paragraph 7:730 – monitoring relevant travel events based on user profile, Dawkins);
querying, according to the monitoring request, second information and  ticket information corresponding to a specific time comprised in the time period (Fig 7:735 and 740 – retrieving ticket information and other event pruchases, Dawkins); and
displaying a second user interface of a monitoring result, wherein the second user interface comprises a second information display area and a ticket information display area, the second information related to the travel destination corresponding to the specific time is displayed in the second information display area, and the ticket information is displayed in the ticket information display area, the second information related to the travel destination corresponding to the specific time including information related to the first information (Fig 10: 1005, 1030, 1035 and 1050 – teaches displaying multiple offers to the user based on different travel requests, further in combination with Paragraphs 13, 41 & 48 of periodic monitoring and displaying results to user based on different profiles, would allow for the combination to display multiple user interfaces per displayed results, Dawkins).

Claim 15 is similar to claim 1 hence rejected similarly.
Claim 16 is similar to claim 5 hence rejected similarly.

19. Baker and Dawkins teach, The one or more memories of claim 15, wherein:
(Fig 23-30 – teaches air ticket pricing at various time point in the search time period , Baker)

Claim 20 is similar to claim 1 hence rejected similarly.

All the limitations of claim 1 are taught above.
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2012/0005045) in view of Dawkins (US 2017/0243310) further in view of De Marcken (US 20080167973)

4. Baker and Dawkin’s teach,  determining whether the search destination has ticket-related information in response to a determination that the search destination has no ticket-related information (Fig 8, Paragraphs 57-59, 69-71 – teaches that vendors share availability data, and further teaching that based on user preference and ranking finding tickets for locations based on parameters such as cost and aviailability, Dawkin);
The combination of Baker and Dawkin’s do not teach or disclose,
 …acquiring a related city of the search destination, the related city including a combination of one or more of the following cities: a city having a hierarchical relationship with the search destination, a city having a regional association with the search destination, and a city 
However, De Marcken teaches, …acquiring a related airport of the search destination, the related airport including a combination of one or more of the following cities: a city having a hierarchical relationship with the search destination, a airport having a regional association with the search destination, and a city adjacent to the search destination; and determining the travel destination according to the related airport of the search destination (Fig 26, Paragraph 222 – teaches that a user can put in airports for destination and arrivals as well as alternative airports based on regional location, such as a city).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow for the combination of Baker and Dawkins’ invention to utilize alternative destinations while planning when no availability is found in the original airports taught by De Marcken, because Baker, Dawkins are analogous arts  in the travel industry and by allowing the combination of Baker/Dawkins/De Marcken to display alternative airports would enhance user travel experience by optimizing user trips (Abstract, De Marcken). 
Furthermore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify the De Marcken to disclose alternative airports based on related cities, based on geographical location, because yielded predictable results such as, enabling users to view alternative destinations near the original destination if the original destination does not have availability, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

All the limitations of claim 1 are taught above.
Claims 5-9, 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 2012/0005045) in view of Dawkins (US 2017/0243310) further in view of Kung et al. (US 2013/0036139)

5. Baker and Dawkin teach, the first information includes weather information of the travel destination at various search time points in the search time period; the acquiring the first information related to the travel destination in the search time period (Fig 23-30 – trip planner, displaying ticketing information in different forms search time period, Baker);
…a variation tendency of flight pricing; and displaying a variation tendency chart of the flight information of the travel destination in the search time period in the first information display area. (Paragraph 65 and Fig 6 – teaches a trend pricing for flights for a given time frame against other industries, Dawkin).
Baker and Dawkin do not explicitly teach or disclose, …includes acquiring the weather information of the travel destination at the various search time points in the search time period, and a variation tendency of the weather information; and displaying a variation tendency chart of the weather information of the travel destination in the search time period in the first information display area.
However, Kung teaches, a travel planning decision tool system which incorporate best time algorithm which determines best time to travel to a location utilizing historical and current weather patterns (paragraphs 24 and 37 – teaches historical weather review and tourist season algorithm determination).
(Paragraph 37, Kung). 

All the limitations of claim 5 are above.
6. Baker and Dawkins, wherein: 
the multi-dimensional data presentation area includes the first information display area  (Fig 6 - the first information display area including a multi-dimensional data presentation, Dawkins;) and the ticket information display area (Fig 23-30 – ticket area including a multi-dimensional data presentation, Baker); 
and the method further comprises: presenting, in the multi-dimensional data presentation area, a variation tendency chart of prices of tickets (Fig 6, Paragraph 65 – teaches that the chats can display a plurality of attributes, such as flight pricing comparisons with other industry utilizing trends, Dawkins), and the variation tendency chart of the weather information in the search time period (Paragraph 37 and 20 – teaches a list of dates with historical weather or seasonal highs and lows, Kung); 
Baker further teaches that predictive data aggregation over time (paragraphs 8 & 34)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify the Baker Dawkins and Kungs’ visual interface to disclose the weather considerations based on search time period in the same chart by aggregation and superposition, because yielded predictable results such as, enabling users to graphical view of the weather based on the location and search time period by aggregating and superposition new data in visual chart format, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

All the limitations of claim 1 are taught above.
7. Baker and Dawkin’s do not teach or disclose, 
the first information comprises traveler volume information of the travel destination at various search time points in the search time period; and
the acquiring the first information related to the travel destination in the search time period includes:
acquiring an actual traveler volume of the travel destination at the various search time points in the search time period;
acquiring a predicted traveler volume of the travel destination at the various search time points in the search time period Paragraph;

displaying, in the first information display area, a variation tendency chart of the traveler volume information of the travel destination at the various search time points in the search time period.
However, Kung teaches, 
the first information comprises traveler volume information of the travel destination at various search time points in the search time period (Paragraph 38 – number of travelers, Kung); and
the acquiring the first information related to the travel destination in the search time period (Paragraph 38 – number of travelers, Kung) includes:
acquiring an actual traveler volume of the travel destination at the various search time points in the search time period (Paragraph 38 – number of travelers, seasonal high, mid and low, Claim 20 – teaches the traveler information is acquired throughout the year, therefore a actual traveler volume would be known to the system, Kung);
acquiring a predicted traveler volume of the travel destination at the various search time points in the search time period Paragraph (Paragraph 38 – number of travelers, seasonal high, mid and low, Claim 20 – teaches the traveler information is acquired throughout the year, and utilizes it to generate seasonal trends, therefore utilizing historical data would be able to predict traveler volume, Kung);
(Paragraph 38 – number of travelers, seasonal high, mid and low, Claim 20 – teaches the traveler information is acquired throughout the year, and utilizes it to generate seasonal trends, therefore utilizing historical data and actual data, this is equivalent of variation tendency, such as when in time a location has number of tourists, Kung);and
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow for the combination of Baker and Dawkins’ invention to utilize weather information as taught by Kung in combination with the display taught by the combination of Baker and Dawkins, because Baker, Dawkins and Kung are analogous arts  in the travel industry and by allowing the combination of Baker/Dawkins/Kung to plan travel based on weather considerations would enhance user travel experience by optimizing user trips by allowing users to travel at the best time to visit the tourist spots (Paragraph 37, Kung). 
Furthermore, the combination of Barker/Dawkins teaches, displaying, in the first information display area, a variation tendency chart for travelers with various metrics over various search time points in the search time period. (Fig 6, Paragraphs 65-67 – displaying trends based on indexing the changes based on historical data, Dawkins)
The combination of Baker/Dawkins and Kung does not explicitly teach
…a variation tendency chart of the traveler volume information of the travel destination at the various search time points in the search time period.


8. Baker, and Dawkins and Kung teach, The method of claim 7, wherein:
the multi-dimensional data presentation area includes the first information display area  (Fig 6 - the first information display area including a multi-dimensional data presentation, , Dawkins;) and the ticket information display area (Fig 23-30 – ticket area including a multi-dimensional data presentation, Baker); and
and the method further comprises: presenting, in the multi-dimensional data presentation area, a variation tendency chart of prices of tickets (Fig 6, Paragraph 65 – teaches that the chats can display a plurality of attributes, such as flight pricing comparisons with other industry utilizing trends, Dawkins), and the variation tendency chart of the traveler volume in the search time period (Paragraph 38 – teaches calculating a seasonal trend through the year, would require a metric (i.e. listing) to display the traveler volume during a time period, Kung in combination with Fig 6 wherein the historical trends can be visually seen, Dawkin); 
Baker further teaches that predictive data aggregation over time (paragraphs 8 & 34)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to modify the Baker Dawkins and Kungs’ visual interface to disclose the traveler volume considerations based on search time period in the same chart by aggregation and superposition, because yielded predictable results such as, enabling users to graphical view of the weather based on the location and search time period by aggregating and superposition new data in visual chart format, thus, providing the rationale to arrive at a conclusion of obviousness.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)

Claim 17 is similar to claim 7 hence rejected similarly.

18. Baker and Dawkins teach, The one or more memories of claim 17, wherein the determining, according to the actual traveler volume and the predicted traveler volume, the traveler volume information at the various search time points in the search time period includes: determining the traveler volume information by adding the actual traveler volume and the predicted traveler volume (Paragraph 38 – number of travelers, seasonal high, mid and low, Claim 20 – teaches the traveler information is acquired throughout the year, and utilizes it to generate seasonal trends, therefore utilizing historical data and actual data, such as when in time (current or historical) a location has number of tourists,  Kung); or setting a corresponding weight for the actual traveler volume and the predicted traveler volume 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159